Appeal by defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered March 4,1983, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review an order of the Criminal Court of the City of New York (Radin, J.), dated October 15,1982 and entered in Kings County, which granted a motion by the People to vacate a judgment of the same court, rendered September 20, 1982, convicting defendant of criminal possession of a weapon in the fourth degree, upon his plea of guilty, and imposing sentence. 11 Judgment of the Supreme Court, Kings County, reversed, on the law, Kings County Indictment No. 4934/82 dismissed, order of the Criminal Court of the City of New York reversed, motion denied and judgment of the Criminal Court of the City of New York reinstated. 11 As the People concede, after a sentence has commenced, a court which has accepted a plea in violation of the Criminal Procedure Law may not, upon motion of the People, vacate the illegal plea and the sentence imposed thereon (Matter of Campbell v Pesce, 60 NY2d 165). Bracken, J. P., Brown, Niehoff and Boyers, JJ., concur.